Title: General Orders, 10 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Friday August 10th 1781.
                            Parole Versailles
                            Countersigns Dunkirk Brest
                        
                        For the day tomorrow
                        Major General Lord Stirling
                        vice Brigr Huntington
                        Colonel Tupper
                        For Picquet Major Clift
                        Inspector Captain Remick
                        At a General Court Martial held at West Point July 19th Edmunde Burke a Soldier in the first New York
                            regiment charged with "being concerned in the mutiny at Albany on the 6 ultimo" was found guilty being a breach of Article
                            3d Section 2d of the rules and Articles of War and Sentenced to suffer Death.
                        At the same Court July 21st Garret Lansing soldier in the 1st New York regiment charged.
                        First "with Desertion and joining the Enemy.
                        secondly with Changing his Name to John Johnston and reinlisting in the Massachusetts line" was found guilty
                            being a breach of the 1 and 3d Articles Section 6th of the Rules and Articles of War and sentenced to suffer Death.
                        The Commander in Chief Approves the foregoing Sentences and orders that against Edmund Burke to be carried
                            into execution—But is pleased to remit the Sentence against Lansing who is to be released from Confinement.
                    